department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend taxpayer a irab irac account d trust e financial_institution f financial_institution g financial_institution h amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira b an annuity_contract described under sec_408 of the code which was maintained by financial_institution f taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by d a was due to a combination of factors including caring for his terminally-ill wife grieving her loss after her death being provided with confusing distribution forms and relying on financial_institution g to effectuate the rollover taxpayer a wa sec_77 years old on the date of the distribution on date taxpayer a purchased an ira annuity_contract ira b the initial guarantee period for ira b was years in taxpayer a received correspondence from financial_institution f informing taxpayer a that ira was scheduled to mature on date as with previous iras taxpayer a planned to roll over the cash_surrender_value of ira b by direct transfer into ira c an individual_retirement_account under sec_408 of the code which was maintained by financial_institution g financial_institution g had been taxpayer a's investment_advisor for over years taxpayer a maintained his retirement account ira c and a non-ira account account d with financial_institution g account dis a non-ira account held within trust e a revocable_living_trust established by taxpayer a and his spouse taxpayer a and his spouse were the grantors and co-trustees of trust e in correspondence dated date financial_institution f informed taxpayer a that if he did not act by date ira would automatically renew at a substantially lower rate in early may while taxpayer a was waiting for further instructions from financial_institution f regarding how to effectuate a rollover of the proceeds from ira to ira c taxpayer a's spouse of years was diagnosed with a terminal illness after her diagnosis taxpayer a began caring for his wife at home prior to her move to hospice care during the latter part of may taxpayer a received the surrender request form sent by financial_institution f taxpayer a was confused by the form which did not specifically provide a rollover option taxpayer a distraught over his wife's condition and preoccupied with her care completed the form by identifying account d a non-ira account as the account into which the proceeds from ira b should be deposited taxpayer a mailed the surrender request form back to financial_institution f on date on date taxpayer a's spouse died on date financial_institution f wired amount to non-ira account d you represent that under state law and the terms of trust e taxpayer a is the surviving grantor and sole trustee and has full ownership and control_over the assets in non-ira account d on date a date within the 60-day rollover period taxpayer a completed a beneficiary distribution form received from financial_institution g regarding the disposition of his deceased wife's ira maintained by financial_institution g taxpayer a indicated on the form that the assets in her ira should be rolled over to ira c at this time taxpayer a did not follow up with financial_institution g to confirm that the distribution of amount from ira b had been rolled over into ira c because taxpayer a assumed that financial_institution g had properly handled his financial affairs and that amount had been rolled over into ira c taxpayer a represents that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira band that taxpayer a be given a period of days from the issuance of a private_letter_ruling to roll over amount into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuantto sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a are consistent with his assertion that the failure to accomplish a rollover of amount within the day period prescribed by d a of the code was due to a combination of factors including caring for his terminally-ill wife grieving her loss after her death being provided with confusing distribution forms and relying on financial_institution g to effectuate the rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira account provided all other requirements of sec_408 d except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours r a-- vv -r1 t-- ' carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
